Citation Nr: 1117279	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	David Holdsworth, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Appellant had periods of active duty for training or inactive duty for training from May 1, 1975, to October 10, 1975.

This matter came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant testified at a Board hearing in April 2010; the transcript is of record.  This matter was remanded in July 2010.

The appeal is REMANDED to the Salt Lake City RO.  VA will notify the Appellant if further action is required.


REMAND

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2010).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id.

In this case, the Appellant's prior claims of service connection for left knee disability were denied in a May 1998 rating decision and March 2003 decision.  The Appellant did not file a notice of disagreement with either decision, and such decisions are final.  38 U.S.C.A. § 7105 (West 2002).  The Appellant filed a claim to reopen in December 2008, and in a February 2009 rating decision the RO determined that new and material evidence had not been received to reopen his claim.  Subsequent to the July 2010 Board Remand, additional service personnel records were associated with the claims folder, to include correspondence from the Appellant prepared during his period of service and pertaining to his knee, and service personnel documentation pertaining to his discharge.  These service records were not previously considered, and are pertinent because they reference the claimed disability.  Given the submission of the new service personnel records, the claim must be reconsidered without regard to the previous final denials.  38 C.F.R. § 3.156(c).

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The Appellant's service personnel records reflect that the Appellant enlisted in the U.S. Army Reserve in February 1975 during his senior year of high school.  

A February 1975 Report of Medical History reflects the Appellant's report that a "chip of bone was broke off my knee cap and was caught in joint and had to be tooken [sic] out and a bone had to be back in place."  The examiner noted "no residual effects."  A February 1975 Report of Medical Examination reflects minimal condromalacia patella, but he was deemed qualified for service.  

Correspondence from the Appellant dated on May 1, 1975, to the Commander of his unit requests a discharge from the U.S. Army Reserve due to a left leg problem.  He stated that he had undergone an operation on his left leg and almost lost it.  He stated that the muscle in his left leg had not developed yet and one is larger than the other and he was concerned that the pressure of basic training would "rebreak it" or he would "lose" his leg.  

A March 10, 1975, service personnel record reflects that he was scheduled for basic training on June 6 and advanced individual training on July 25 in Jackson.

A March 13, 1975, service personnel record entitled 'Request for Cancellation and Rescheduling' indicates that the Appellant was currently a high school senior and would graduate in mid-June 1975 and that he should be rescheduled anytime after June 15, 1975.  Based on such request, a 'Disposition Form' reflects that he was scheduled to arrive at the reception station from June 23-27, was scheduled for basic training on July 4, and was scheduled for advanced individual training on August 22 in Jackson.

Undated correspondence from the Appellant contained in the personnel records states that he was going to college and that he was unable to get the information needed for his medical discharge.  He submitted correspondence from a college dated on July 8, 1975, which stated that he had been accepted for admission to college.  

A September 16, 1975, service personnel record reflects that subsequent to enlistment and receipt of active duty assignment information, the Appellant submitted a request for medical discharge.  At that time, the unit instructed him to provide substantiating documents at which time another physical would be scheduled.  The Appellant took no further action on his behalf.  Subsequent to this action, the Appellant submitted a second request for delay from entry with documentation substantiating his enrollment in college.  Upon attempt to contact him on August 30, 1975, the unit was informed by his parents that he was living in another state.  Guidance was requested as to what action should be taken.

An October 10, 1975 service personnel record reflects that the Appellant was discharged prior to entry on initial active duty for training tour, and he was relieved from the reserves due to being "unsuitable for further service."  

The Appellant asserts that he injured his knee during basic training sometime between June and August 1975, essentially aggravating his preexisting condition.  

A February 2009 record from the State of Utah, Department of Workforce Services, Work Ability Report, reflects a diagnosis of arthritis of the left knee.

At the Board hearing, the Appellant testified that he began basic training in May 1975 which lasted through October 1975.  During basic training, he participated in running, jumping, drilling, and training with guns.  The training was Friday, Saturday, and Sunday, from approximately 7:00 a.m. to 4:00 p.m.  He stated that the basic training lasted until his knee was examined in October 1975.  He testified that a limp was noticed.  He stated that a physical examination was conducted on the spot, requested from his drill sergeant.

In light of the pre-existing knee disability noted at the time of enlistment, the lay statements of the Appellant pertaining to injury and aggravation, and the medical evidence reflecting a current left knee disability, the Board has determined that the Appellant should undergo a VA examination to determine the nature and etiology of his left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

As such may prove relevant to the claim, private treatment records should be requested from Warren L. Butterfield , M.D., of Orthopedic Specialty Group, and records should be requested from State of Utah, Department of Workforce Services.

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining an appropriate release from the Appellant, request the Appellant's records from Dr. Butterfield of Orthopedic Specialty Group, and the State of Utah, Department of Workforce.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  After completion of the above, schedule the Appellant for a VA examination in order to determine the nature and etiology of his current left knee disability.  It is imperative that the claims file and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Appellant, the examiner should opine as to the following:

For any left knee disability found, did it have its onset in service, or if it pre-existed service, did it undergo an increase in disability during a period of active duty for training or inactive duty for training beyond any natural progress.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service examinations, service personnel records, post-service medical evidence, and lay statements of the Appellant.

3.  Upon completion of the above, adjudicate entitlement to service connection for left knee disability on the merits pursuant to 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. §§ 3.303, 3.306.  If the benefit sought is not granted in full, the Appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.  

The Appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

